By the Court.

The right to maintain an action of this kind being created by Gen. St. 1878, c. 77, § 2, is such as that section gives and no other. Nash v. Tousley, 28 Minn. 5. It is, therefore, subject to the limitation which that section prescribes, viz.: that it must “be commenced within two years after the act or omission by which the death was caused.” To this limitation the statute makes no exception, and none can be made by construction.
jLet judgment be entered in the district court for defendants.